                               Case 8:19-cv-02283-PSG-KES Document 26 Filed 07/22/20 Page 1 of 12 Page ID #:117

                               1   The Cardoza Law Corporation
                                   Michael F. Cardoza, Esq. (SBN: 194065)
                               2
                                   Mike.Cardoza@cardozalawcorp.com
                               3   Lauren B. Veggian, Esq. (SBN: 309929)
                                                                                                    NO JS6
                                   Lauren.Veggian@cardozalawcorp.com
                               4
                                   548 Market St. #80594
                               5   San Francisco, CA 94104
                                   Telephone: (415) 488-8041
                               6
                                   Facsimile: (415) 651-9700
                               7   Attorneys for Plaintiff,
                                   Joseph Zepeda
                               8

                               9
                                                         UNITED STATES DISTRICT COURT
                              10                                   FOR THE
                                                        CENTRAL DISTRICT OF CALIFORNIA
                              11

                              12   JOSEPH ZEPEDA                             Case No.: 8:19-cv-02283-PSG-KES
THE CARDOZA LAW CORPORATION




                              13                    Plaintiff,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              14                            v.
                                                                             [PROPOSED] JUDGMENT
                                                                             xxxxxxxxxxxxxx
                              15
                                   CAPITAL LINK
                              16   MANAGEMENT, LLC AND
                                   UGH I, LLC;
                              17

                              18
                                                    Defendant

                              19
                                         Whereas, on June 19, 2020, Plaintiff accepted Defendants’ Rule 68 Offer of
                              20
                                   Judgment, and filed such notice of acceptance with the Court [Dkt. 24, attached
                              21
                                   as Exhibit ].
                              22
                                         Whereas, the accepted Rule 68 Offer of Judgment stated that Judgment shall
                              23
                                   be entered against both Defendants in the amount of $2,501.00, plus reasonable
                              24
                                   attorneys’ fees and taxable costs incurred by Plaintiff in the action up to and
                              25
                                   including June 19, 2020.
                              26         Whereas, the accepted Rule 68 Offer of Judgment stated that the parties were
                              27   to attempt to negotiate the amount of reasonable attorneys’ fees and taxable costs to
                              28


                                   [PROPOSED] JUDGMENT                                                  PAGE 1 OF 2
                               Case 8:19-cv-02283-PSG-KES Document 26 Filed 07/22/20 Page 2 of 12 Page ID #:118

                               1
                                   be paid to Plaintiff, and if unable to agree, that such amount would be determined
                               2
                                   by Motion of Plaintiff.
                               3
                                         Whereas, the Parties are attempting to negotiate the amount of reasonable
                               4   attorneys’ fees and taxable costs to be paid to Plaintiff, and have been attempting to
                               5   do so since the notice of acceptance was filed.
                               6         Whereas, if the Parties are unable to agree on an amount for reasonable
                               7   attorneys’ fees and taxable costs to be paid to Plaintiff, pursuant to Federal Rule of
                               8   Civil Procedure 54(d)(2), Plaintiff will file a Motion for Attorneys’ Fees and Costs
                               9   within 14 calendar days of entry of Judgment against Defendants.
                              10         IT IS ORDERED AND ADJUDGED that in accordance with the notice of
                              11   acceptance of Rule 68 Offer of Judgment filed on June 19, 2020, judgment is hereby
                              12   entered in this case in favor of Plaintiff and against both Defendants in the amount
THE CARDOZA LAW CORPORATION




                              13   of $2,501.00, plus reasonable attorneys’ fees and costs to be determined either
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              14   through negotiation, or through a Motion therefor, filed by Plaintiff on or before
                              15   _______________________________ (14 days after this Judgment is entered).
                              16       All pending dates are vacated.

                              17

                              18                  July 22
                                   DATED: ________________, 2020                 __________________________
                                                                                   _________________
                                                                                           _
                              19                                                 Hon.
                                                                                 Hon Philip SS. Gutierrez
                                                                                                Gutierr
                              20
                                                                                 District Court Judge

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28


                                   [PROPOSED] JUDGMENT                                                   PAGE 2 OF 2
Case 8:19-cv-02283-PSG-KES Document 26 Filed 07/22/20 Page 3 of 12 Page ID #:119




                      Exhibit 
                                   Case8:19-cv-02283-PSG-KES
                                  Case  8:19-cv-02283-PSG-KES Document
                                                               Document26
                                                                        24 Filed
                                                                            Filed07/22/20
                                                                                  06/19/20 Page
                                                                                            Page41ofof12
                                                                                                       8 Page ID #:89
                                                                                                                 #:120



                                    The Cardoza Law Corporation
                              1
                                    Michael F. Cardoza, Esq. (SBN: 194065)
                              2     Mike.Cardoza@cardozalawcorp.com
                                    Lauren B. Veggian, Esq. (SBN: 309929)
                              3
                                    Lauren.Veggian@cardozalawcorp.com
                              4     548 Market St. #80594
                                    San Francisco, CA 94104
                              5
                                    Telephone: (415) 488-8041
                              6     Facsimile: (415) 651-9700
                                    Attorneys for Plaintiff,
                              7
                                    Joseph R. Zepeda
                              8

                              9
                                                         UNITED STATES DISTRICT COURT
                                                        &(175$/DISTRICT OF CALIFORNIA
                          10
                                     JOSEPH R. ZEPEDA;
                          11                                                 Case No.: FY36*.(6
THE CARDOZA LAW CORPORATION




                                                  Plaintiff,
                          12
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                                                          v.
                          13                                                 NOTICE OF ACCEPTANCE OF
                                     CAPITAL LINK                            DEFENDANTS’ RULE 68 OFFER
                          14                                                 OF JUDGMENT
                                     MANAGEMENT, LLC AND
                          15         UHG I, LLC;
                          16
                                                  Defendants.
                          17
                                    ///
                          18

                          19        ///

                          20        ///
                          21        ///
                          22

                          23

                          24

                          25

                          26

                          27

                          28

                                    NOTICE OF ACCEPTANCE OF DEFENDANTS’ RULE 68 OFFER OF JUDGMENT
                                   Case8:19-cv-02283-PSG-KES
                                  Case  8:19-cv-02283-PSG-KES Document
                                                               Document26
                                                                        24 Filed
                                                                            Filed07/22/20
                                                                                  06/19/20 Page
                                                                                            Page52ofof12
                                                                                                       8 Page ID #:90
                                                                                                                 #:121



                              1     TO THE COURT:
                              2           Plaintiff Joseph R. Zepeda, through their undersigned counsel, hereby
                              3     accepts Defendant Capital Link Management, LLC’s and Defendant UHG I, LLC’s
                              4     Rule 68 Offer of Judgment, which was served on Plaintiff on June 5, 2020, via e-
                              5     mail, in the amount of $2,501 for Plaintiff’s damages, plus costs and reasonable
                              6     attorneys’ fees incurred as of June 19, 2020 (the date of expiration of the offer), in
                              7     connection with this case either by negotiation or by motion. Said Offer of
                              8     Judgment is attached hereto as Exhibit A.
                              9           Plaintiff hereby requests that the Court enter an Order of Judgment consistent
                          10        with the accepted Rule 68 offer in accordance with the provisions of Federal Rule
                          11        of Civil Procedure 68.
THE CARDOZA LAW CORPORATION




                          12                                                Respectfully Submitted,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          13
                                                                            THE CARDOZA LAW CORPORATION
                          14
                                    DATED: June 19, 2020             BY: /S/ LAUREN B. VEGGIAN
                          15
                                                                           MICHAEL F. CARDOZA, ESQ.
                          16                                               LAUREN B. VEGGIAN, ESQ.
                                                                           ATTORNEYS FOR PLAINTIFF,
                          17
                                                                           JOSEPH R. ZEPEDA
                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28

                                    NOTICE OF ACCEPTANCE OF DEFENDANTS’ RULE 68 OFFER OF JUDGMENT
 Case8:19-cv-02283-PSG-KES
Case  8:19-cv-02283-PSG-KES Document
                             Document26
                                      24 Filed
                                          Filed07/22/20
                                                06/19/20 Page
                                                          Page63ofof12
                                                                     8 Page ID #:91
                                                                               #:122




                       Exhibit A
 Case8:19-cv-02283-PSG-KES
Case  8:19-cv-02283-PSG-KES Document
                             Document26
                                      24 Filed
                                          Filed07/22/20
                                                06/19/20 Page
                                                          Page74ofof12
                                                                     8 Page ID #:92
                                                                               #:123




    1   Jeff W. Poole, Esq. (SBN 291783)
        HAMRICK & EVANS, LLP
    2   2600 West Olive Avenue, Suite 1020
    3   Burbank, California 91505
        Telephone: (818) 763-5292
    4   Facsimile: (818) 763-2308
    5   Email: jpoole@hamricklaw.com
    6   Attorneys for Defendant

    7
                             UNITED STATES DISTRICT COURT
    8                       EASTERN DISTRICT OF CALIFORNIA
    9
        JOSEPH R. ZEPEDA                         )
   10                                            )         Case No.: 1:19-cv-00664
   11         Plaintiff,                         )
                                                 )
   12
        vs.                                      )         DEFENDANT CAPITAL LINK
   13                                            )         MANAGEMENT, LLC’S
   14   CAPITAL LINK                             )         SECOND FED. R. CIV. P. 68
        MANAGEMENT, LLC and                      )         OFFER OF JUDGMENT
   15   UHG I, LLC                               )
   16                                            )
              Defendants.                        )
   17
                                                 )
   18
   19         Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendant
   20
        Capital Link Management, LLC ("Capital Link") hereby offers to allow judgment to
   21
   22   be taken against it in favor of Plaintiff as follows:
   23
              1.     Judgment shall be entered against Capital Link in the amount of Two
   24
   25   Thousand and One Dollars ($2,501.00), plus reasonable attorneys' fees and taxable
   26   costs incurred in this action prior to expiration of this offer, such fees and costs to
   27
        be determined by agreement of the parties and, if the parties cannot agree, by the
   28

                                                     -1-
                   Defendant Capital Link Management, LLC’s Second Offer of Judgment
 Case8:19-cv-02283-PSG-KES
Case  8:19-cv-02283-PSG-KES Document
                             Document26
                                      24 Filed
                                          Filed07/22/20
                                                06/19/20 Page
                                                          Page85ofof12
                                                                     8 Page ID #:93
                                                                               #:124




    1   Court upon Motion of Plaintiff.

    2         2.     The judgment entered in accordance with this Offer of Judgment is to
    3
        be in total settlement of any and all claims by Plaintiff against Capital Link and
    4
    5   Defendant UHG I, LLC.
    6
              3.     This Offer of Judgment is made solely for the purposes specified in
    7
    8   Rule 68, and is not to be construed either as an admission that Capital Link or UHG
    9   I, LLC are liable in this action, or that Plaintiff has suffered any damages.
   10
        DATED:       June 5, 2020
   11
   12
   13                                           HAMRICK & EVANS, LLP
   14                                           /s/ Jeff W. Poole
   15                                           Jeff W. Poole, Esq. (SBN 291783)
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -2-
                   Defendant Capital Link Management, LLC’s Second Offer of Judgment
 Case8:19-cv-02283-PSG-KES
Case  8:19-cv-02283-PSG-KES Document
                             Document26
                                      24 Filed
                                          Filed07/22/20
                                                06/19/20 Page
                                                          Page96ofof12
                                                                     8 Page ID #:94
                                                                               #:125




    1                             CERTIFICATE OF SERVICE

    2          I certify and state that I am now and at all times herein mentioned was, a
    3   citizen of the United States, over the age of eighteen (18) years, a resident of the
        County of Los Angeles, and not a party to the within action or cause. My business
    4   address is Hamrick & Evans, LLP, 2600 West Olive Avenue, Suite 1020, Burbank,
        California 91505.
    5
               I hereby certify that I am employed in the office of a member of the bar of this
    6   court at whose direction the service was made.
    7         I further certify that on June 5, 2020, I caused to be served the copies of the
        attached:
    8
              DEFENDANT CAPITAL LINK MANAGEMENT, LLC’S SECOND
    9         FED. R. CIV. P 68 OFFER OF JUDGMENT
   10   on the parties in said action as follows:
   11         BY REGULAR MAIL: by placing a true copy thereof enclosed in a sealed
   12         envelope with postage thereon fully prepaid, for collection and mailing at
              my place of business following ordinary business practices. Said
   13         document(s) will be deposited with United States Post Office mail box at
              Burbank, California, addressed as follows:
   14
                                   SEE ATTACHED SERVICE LIST
   15
              BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically
   16         filed the document(s) with the Clerk of the Court by using the CM/ECF
              system. Participants in the case who are registered CM/ECF users will be
   17         served by the CM/ECF system. Participants in the case who are not
              registered CM/ECF users will be serve by mail or by any other means
   18         permitted by the court rules.
   19    :    BY ELECTRONIC MAIL: On the above-mentioned date, from Burbank,
              California, I caused each such document to be transmitted electronically to
   20         the party(ies) at the e-mail address(es) indicated below. To the best of my
   21         knowledge, the transmission was reported as complete, and no error was
              reported that the electronic transmission was not completed.
   22
   23   :     (Federal) I declare that I am employed in the office of a member of the Bar
              of this Court, at whose direction the service was made.
   24
              Executed on June 5, 2020, at Burbank, California.
   25
                                                            /s/ Heather Martindale
   26                                                       Heather Martindale
   27
   28

                                                    -3-
                   Defendant Capital Link Management, LLC’s Second Offer of Judgment
 Case
Case   8:19-cv-02283-PSG-KESDocument
     8:19-cv-02283-PSG-KES   Document2624Filed
                                           Filed 06/19/20Page
                                               07/22/20   Page107of
                                                                 of12
                                                                    8 Page
                                                                      PageID
                                                                           ID#:95
                                                                              #:126



                                         SERVICE LIST
     1
     2
         The Cardoza Law Corporation                  Attorney for Plaintiff,
     3   Michael F. Cardoza, Esq.                     Joseph R. Zepeda
     4   Lauren B. Veggian, Esq.
         548 Market Street, #80594                    Tel: 415-488-8041
     5   San Francisco, CA 94104                      Fax: 415-651-9700
     6                                                Email:
                                                      mike.cardoza@cardozalawcorp.com
     7                                                Lauren.veggian@cardozalawcorp.com
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                -4-
                  Defendant Capital Link Management, LLC’s Second Offer of Judgment
                               Case
                              Case   8:19-cv-02283-PSG-KESDocument
                                   8:19-cv-02283-PSG-KES   Document2624Filed
                                                                         Filed 06/19/20Page
                                                                             07/22/20   Page118of
                                                                                               of12
                                                                                                  8 Page
                                                                                                    PageID
                                                                                                         ID#:96
                                                                                                            #:127

                                               ATTESTATION AND CERTIFICATE OF SERVICE
                              1

                              2
                                        I, Lauren B. Veggian, hereby certify that on June 19, 2020, I electronically
                              3
                                  filed a true and correct copy of the foregoing Notice of Acceptance of Rule 68 Offer
                              4
                                  of Judgment with the Clerk of the Court for the United States District Court for the
                              5
                                  Northern District using the CM/ECF system. I also certify that all participants in this
                              6   case are registered CM/ECF users, and service will be accomplished by the CM/ECF
                              7   system.
                              8
                                                                          THE CARDOZA LAW CORPORATION
                              9
                                  DATED: June 19, 2020                    BY: /S/ LAUREN B. VEGGIAN
                          10
                                                                          LAUREN B. VEGGIAN, ESQ.
                          11                                              ATTORNEY FOR PLAINTIFF
                                                                          JOSEPH R. ZEPEDA
                          12
THE CARDOZA LAW CORPORATION




                          13
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28


                                  NOTICE OF ACCEPTANCE OF DEFENDANTS’ RULE 68 OFFER OF JUDGMENT           Page 3 of 3
                              Case 8:19-cv-02283-PSG-KES Document 26 Filed 07/22/20 Page 12 of 12 Page ID #:128

                               1                                      PROOF OF SERVICE
                               2
                                        I am a resident of the State of California, over the age of eighteen years, and not a party to
                               3
                                 the within action. My business address is The Cardoza Law Corporation, 548 Market Street
                               4 #80594, San Francisco, CA 94104. On July , 2020, I served the within document(s):

                               5
                                                                    [PROPOSED] JUDGMENT

                               6        6        CM/ECF - by transmitting electronically the documents listed above to the
                                                 electronic case filing system on this date before 11:59 p.m. The Court’s CM/ECF
                               7                 system sends an e-mail notification of the filing to the parties and counsel of
                                                 record who are registered with the Court’s CM/ECF system.
                               8
                                                 E-MAIL - by transmitting via e-mail the document(s) listed above to the e-mail
                               9                 address(es) set forth below on this date before 11:59 p.m.
                              10                 U.S. Mail - by placing the document(s) listed above in a sealed envelope with
                                                 postage thereon fully prepaid, in the United States mail at Beaufort County, South
                              11                 Carolina addressed as set forth below.

                              12                                  Jeff W. Poole
                                                                  Hamrick & Evans, LLP
THE CARDOZA LAW CORPORATION




                              13                                  2600 West Olive Avenue, Suite 1020
    SAN FRANCISCO, CA 94104




                                                                  Burbank, CA 91505
     548 MARKET ST. #80594




                              14                                  jpoole@hamricklaw.com
                                                                  Counsel for CLM
                              15

                              16

                              17         I am readily familiar with the firm's practice of collection and processing correspondence
                                 for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
                              18 day with postage thereon fully prepaid in the ordinary course of business. I am aware that on

                              19 motion of the party served, service is presumed invalid if postal cancellation date or postage meter
                                 date is more than one day after date of deposit for mailing in affidavit.
                              20
                                          I declare under penalty of perjury under the laws of the State of California that the above
                              21 is true and correct. Executed on July , 2020, at Beaufort County, South Carolina.

                              22                                                                        BY: /S/ LAUREN B. VEGGIAN

                              23

                              24

                              25

                              26

                              27

                              28


                                   PROOF OF SERVICE
